COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                         AMENDED ORDER

Appellate case name:       The Iola Barker and James Trice v. Monica Hurst and Scott Martindale

Appellate case number:     01-19-00529-CR

Trial court case number: 34116

Trial court:               12th District Court of Grimes County

        On July 25, 2019, appellants filed an unopposed motion to transfer the clerk’s record and
reporter’s record from cause number 01-17-00838-CV to this cause. We grant the motion. The
Clerk of this Court is instructed to transfer the clerk’s record and reporter’s record from appellate
cause number 01–17–00838–CV to 01–19–00529–CV and to label the transferred records as
Transferred Clerk’s Record I and Transferred Reporter’s Record I.
       It is so ORDERED.

Judge’s signature: ___/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: __August 13,___